Case: 19-60537     Document: 00515746851         Page: 1     Date Filed: 02/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2021
                                  No. 19-60537
                                                                           Lyle W. Cayce
                                Summary Calendar                                Clerk


   Mohammed Alamin,

                                                                      Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A 216 612 772


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Mohammed Alamin, a native and citizen of Bangladesh, seeks review
   of a decision of the Board of Immigration Appeals (BIA) dismissing his appeal
   from an order of the Immigration Judge (IJ) denying asylum, withholding of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60537       Document: 00515746851          Page: 2   Date Filed: 02/17/2021




                                     No. 19-60537


   removal, and relief under the Convention Against Torture (CAT). For the
   following reasons, the petition for review is denied.
            First, Alamin failed to show that he was substantially prejudiced by
   the IJ’s failure to provide him with additional time to submit documents or
   to accept late-submitted documents. To prevail on a due process claim, an
   alien must establish a fundamental procedural error and make an initial
   showing of substantial prejudice by demonstrating that the alleged error
   affected the outcome of the proceedings. Okpala v. Whitaker, 908 F.3d 965,
   971 (5th Cir. 2018). The IJ did not find that Alamin lacked credibility due to
   missing corroborating documents, but rather, due to the numerous
   inconsistencies in Alamin’s statements throughout the immigration
   proceedings. Accordingly, there is no evidence that the alleged error had any
   affect on the outcome of the proceedings. See id.
            Next, the IJ properly determined that Alamin lacked credibility.
   Credibility determinations are factual findings that are reviewed for
   substantial evidence. See Wang v. Holder, 569 F.3d 531, 536-40 (5th Cir.
   2009). The substantial evidence standard requires that the decision (1) be
   based on the evidence presented and (2) be substantially reasonable. Sharma
   v. Holder, 729 F.3d 407, 411 (5th Cir. 2013). Under the substantial evidence
   standard, this court may not reverse an immigration court’s factual findings
   unless the evidence “compels” such a reversal—i.e., the evidence must be
   “so compelling that no reasonable factfinder could conclude against it.”
   Wang, 569 F.3d at 536-37. Alamin, who was unable to explain the numerous
   inconsistencies in his account presented throughout the record, failed to
   establish that the evidence compels a reversal of the IJ’s adverse credibility
   determination.     Thus, he could not meet his burden for asylum or
   withholding of removal. See Zhang v. Gonzales, 432 F.3d 339, 345 (5th Cir.
   2005).




                                          2
Case: 19-60537      Document: 00515746851           Page: 3    Date Filed: 02/17/2021




                                     No. 19-60537


          Additionally, a record of a credible fear interview that is not a verbatim
   transcript can be sufficiently reliable to make an adverse credibility
   determination. Singh v. Sessions, 880 F.3d 220, 226 (5th Cir. 2018). The
   credible fear notes at issue are sufficiently indicative of reliability. See id.
   Moreover, none of Alamin’s arguments regarding the reliability of the
   credible fear notes explain the many omissions and inconsistencies between
   his other prior statements, applications, and testimony before the IJ.
          Lastly, Alamin’s CAT claim was based on the same testimony that the
   IJ found not credible. The IJ’s proper adverse credibility determination also
   establishes that Alamin did not meet his burden of proof for CAT protection.
   See Dayo v. Holder, 687 F.3d 653, 659 (5th Cir. 2012) (“[B]ecause the same
   lack of evidence means that Dayo cannot show he will be tortured, he is not
   entitled to relief under the CAT.”).


          PETITION FOR REVIEW DENIED.




                                          3